—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 16, 1990, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In light of his failure at trial to raise any objection to those portions of the prosecutor’s summation of which he now complains, the defendant’s contention that he was deprived of a fair trial by the prosecutor’s improper remarks is unpreserved for appellate review (see, CPL 470.05 [2]; People v Oliver, 63 NY2d 973, 975). In any event, we find that the prosecutor’s remarks concerning the credibility of the defendant’s expert witness were made in fair response to remarks made by defense counsel during summation (see, People v Galloway, 54 NY2d 396, 401). As to the other remarks of which the defendant now complains, we find that they did not deprive him of a fair trial (see, People v Galloway, supra). Furthermore, there was no error in the court’s instruction to the jurors regarding interested witnesses since it informed them that they could consider whether any witness had an interest in the outcome of the case which might affect his or her testimony, and that it was solely for them to determine whether a witness was an interested witness (see, People v Agosto, 73 NY2d 963, 967; see also, 1 CJI[NY] 7.03).
The defendant’s sentence was not excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.